  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 1 of 11 PageID #: 77

                                                                             FILED
                                                                             iSEP ^ 9 2020
                         UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                NORTHERN DIVISION


 MATTHEW ST. PIERRE,                                        1:20-CV-01010-CBK


                      Petitioner,
                                                                   ORDER
        vs.



 UNITED STATES OF AMERICA,

                      Respondent.


       Petitioner pleaded guilty to second-degree murder and aiding and abetting. He
was sentenced to 480 months custody. He appealed his sentence to the United States
Court of Appeals for the Eighth Circuit. The Eighth Circuit held that I did not commit
procedural error and that the sentence I imposed was reasonable. The appeal was
dismissed pursuant to petitioner's waiver set forth in the plea agreement. United States v.
St. Pierre. 912 F.3d 1137(8th Cir. 2019).
       Petitioner filed on June 1, 2020, a motion(Doc. 1) to vacate, set aside, or correct
conviction and sentence pursuant to 28 U.S.C. § 2255. He has also filed a motion for
leave to proceed informa pauperis without the prepayment of fees pursuant to 28 U.S.C.
§ 1915. There are no filing fees associated with the filing of a motion to vacate.
Petitioner has made the requisite showing under 28 U.S.C. § 1915 and, accordingly, he
will be allowed to proceed informa pauperis.
       Petitioner filed a motion for me to recuse which motion I denied on June 22, 2020
(See Doc. 6). He later filed on July 6, 2020, an affidavit of bias(Doc. 8) which, if it was
to be filed, should have been with his motion to recuse. It has no merit in any event. He
filed a motion for a change of venue which has no legal merit and was denied (Doc. 6).
He has also filed a motion for new appointed counsel(Doc. 7) which should be denied.
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 2 of 11 PageID #: 78




      I have conducted an initial consideration of the motion to vacate, as required by
Rule 4 ofthe Rules Governing Section 2255 Proceedings for the United States District
Courts.

                                       DECISION

      Petitioner entered into a plea agreement after fully understanding that he was
waiving very important rights, including the right to appeal any upward departure or
variance. His plea was to aiding and abetting second degree murder. He tortured a little
girl for many days. He injured her by assaulting her, causing a rupture in her abdominal
cavity, causing her to slowly bleed to death while he continued to abuse her. His conduct
was cruel and inhuman. I can only imagine the terror he inflicted on this child day in and
day out. He and the co-defendant also engaged in activities designed to "cover up" the
crime and prevent authorities from helping the child.
I. Jurisdiction.

      Petitioner contends that this Court lacked jurisdiction over his offense. He claims
the Pub. L. 80-772, enacted June 25,1948, which revised, codified, and enacted Title 18
of the U.S. Code, was not properly enacted by Congress due to claimed irregularities in
its enactment, thus invalidating his conviction. That contention is legally frivolous.
United States v. Bogle. 522 F. App'x 15, 21 (2d Cir. 2013)(a procedural challenge to
Pub. L. 80-772 "is precluded by the Marshall Field doctrine, which states that once an
enrolled bill has been signed by the Speaker ofthe House of Representatives and the
President of the Senate in open session and approved by the President ofthe United
States, 'its authentication as a bill that has passed congress should be deemed complete
and unimpeachable.'"){quoting Marshall Field & Co. v. Clark. 143 U.S. 649, 672,12
S.Ct. 495, 497, 36 L.Ed. 294 (1892)), U.S. v. PenwelL 455 Fed. Appx. 181 at 2(3d Cir.
2011)("There is no merit to the claim Public Law 80-772 [was] not properly enacted by
both houses of Congress"), and United States v. Collins. 510 F.3d 697,698 (7th Cir.
2007)(attack on 80-772 because of"supposed irregularities in its enactment" is
"unbelievably frivolous").
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 3 of 11 PageID #: 79




      Even ifPub. L. 80-772 is invalid, this Court nonetheless had jurisdiction in this
case. The Indian Major Crimes Act, Act of Mar. 3. 1885, ch. 341, § 9, 23 Stat. 385,
authorized the district courts to assertjurisdiction over Indians who commit the crime of,
inter alia, murder in Indian Country. In 1909, the penal laws ofthe United States were
codified, revised, and amended and the Indian Major Crimes Act was codified as § 328.
60th Congress, Sess. II, Ch. 321, Sec. 328, 35 Stat. 1151. In 1925, Congress began
organizing the laws ofthe United States in 50 titles. The criminal laws were collected
into Title 18. Indian Jurisdiction was codified at 18 U.S.C. § 548. 69th Congress,
Session II, 44 Stat. pt. 1, Public No. 440(1926). The 1926 codification did not repeal
any ofthe prior laws, however. In 1932, Congress amended and consolidated § 328 of
the 1910 Code and § 548 ofthe 1926 Code, codifying the amendment at § 548. 72nd
Congress, Sess. I, Ch. 284, Public No. 199,47 Stat. 337. Finally, in 1948,jurisdiction
over crimes committed by Indians in Indian Country was codified at 18 U.S.C. § 1153.
Pub. L. 80-772. If the 1948 statute is invalid, the 1926 codification prevails as the law
concerning Indian jurisdiction and this Court would still have jurisdiction over the
defendant and the offense in this case.

       Petitioner's claims oflack ofjurisdiction, no federal law covering his crime,
statements of Jeff Sessions, fraud on the court, a void or voidable judgment, false
imprisonment, violations ofthe Rules of Civil Procedure(which do not apply in a federal
criminal case), lack of scienter, tribal laws, sufficiency ofthe evidence to prove Indian
status, burdens of proof, whether oaths of office were violated, whether I was practicing
law and engaged in plea negotiations, whether due process oflaw was not extended to the
defendant, whether monetary damages should be paid to the defendant, and a request for
witnesses as to these theories and arguments, are all frivolous and totally without legal or
factual merit and they are rejected.
       In any event, petitioner was required to raise all these issues on direct appeal. The
Supreme Court has stated that "a collateral challenge may not do service for an appeal."
United States v. Fradv. 456 U.S. 152, 165, 102 S.Ct. 1584, 1593,71 L.Ed.2d 816 (1982).
Petitioner filed a direct appeal which was dismissed pursuant to his waiver in the plea

                                             3
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 4 of 11 PageID #: 80




agreement of the right to appeal all non-jurisdictional issues. Petitioner's appeal did not
raise ajurisdictional issue. United States v. Pierre, 912 F.3d 1137, 1143 (8th Cir. 2019).
Failure to raise an issue on direct appeal bars petitioner from raising the issue for the first
time in a section 2255 habeas corpus proceeding. Jennings v. United States, 696 F.3d
759,762-63 (8th Cir. 2012). This rule applies equally to a criminal defendant who
waives,his right to appeal pursuant to a plea agreement and therefore is barred from a
direct appeal. Reid v. United States. 976 F.2d 446,448 (8th Cir.1992).
       Petitioner can make no meritorious claim of actual innocence. The evidence of his

guilt was overwhelming. There was no denial or infringement of petitioner's
constitutional rights as to render the judgment capable of collateral attack. The Court of
Appeals has already found that the sentence imposed was within my discretion. The
Court found that the appeal waiver did not result in a miscarriage ofjustice. These are
final actions as to this defendant.

       This Court had and has jurisdiction. The sentence imposed was authorized by law
and is not open to collateral attack unless he did not receive adequate assistance of
counsel. He now claims ineffectiveness of counsel. He raised no such claim on his

appeal(which is not surprising since the appellate court rarely acts on such matters until a
habeas action is filed).
II. Ineffective Assistance of Counsel.

       Petitioner contends that counsel was ineffective in failing to investigate
petitioner's sanity and competency, failing to interview an expert witness on voluntary
intoxication, failing to tell petitioner about an offer ofimmunity, giving erroneous advice
to induce petitioner to plead guilty, lying to petitioner about the sentence he would
receive, failing to tell petitioner about a conditional plea, failing to explain the mens rea
of the crime and assert lack of intent based upon intoxication, failing to seek a plea
agreement in Washington when efforts to obtain a more favorable plea with the U.S.
Attorney failed, failing to obtain the grand jury transcripts prior to making a decision
about going to trial, failing to accurately calculate the federal sentencing guidelines when
advising the defendant of the plea offer, failing to file a motion to suppress evidence or to

                                               4
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 5 of 11 PageID #: 81




sever charges, failing to raise lack of premeditation and intoxication, and failing to attack
the conviction on appeal.
       To support a claim ofineffective assistance of counsel, a two-prong test must be
met. "To succeed on this claim,[petitioner] must show ineffective assistance-that
counsel's representation fell below an objective standard of reasonableness." Wilcox v.
Hopkins. 249 F.3d 720, 722(8th Cir. 2001)[quoting Hill v. Lockhart. 474 U.S. 52, 59,
106 S.Ct. 366, 88 L.Ed.2d 203 (1985)). Petitioner "must also prove prejudice by
demonstrating that absent counsel's errors there is a reasonable probability that the result
ofthe proceeding would have been different." Delgado v. United States. 162 F.3d 981,
982(8th Cir. 1998),(cAtin^ Strickland v. Washington. 466 U.S. 668,694, 104 S. Ct.
2052,2068, 80 L. Ed. 2d (1984)). In the context of a guilty plea, petitioner must show
that "there is a reasonable probability that, but for counsel's errors, he would not have
pleaded guilty and would have insisted on going to trial." Gumangan v. United States.
254 F.3d 701, 705 (8th Cir.2001),(quoting Hill v. Lockhart. 474 U.S. 52, 59(1985). The
burden of establishing ineffective assistance of counsel is on the petitioner. Delgado v.
United States. 162 F.3d at 982. Petitioner "'faces a heavy burden' to establish ineffective
assistance of counsel pursuant to section 2255." DeRoo v. United States. 223 F.3d 919,
925 (8th Cir. 2000)(quoting United States v. Apfel 97 F.3d 1074, 1076 (8th Cir. 1996)).
"The Sixth Amendment guarantees reasonable competence, not perfect advocacy judged
with the benefit ofhindsight." Yarboroughv. Gentrv, 540 U.S. 1, 8, 124 S. Ct. 1, 6, 157
L. Ed. 2d 1 (2003).
        A. Sanity and Competency.
        Petitioner contends that counsel was ineffective in failing to investigate and raise
the issue of petitioner's sanity at the time of the offense and his competency. "It is an
 affirmative defense to a prosecution under any Federal statute that, at the time of the
 commission ofthe acts constituting the offense, the defendant, as a result of a severe
 mental disease or defect, was imable to appreciate the nature and quality or the
 wrongfulness of his acts. Mental disease or defect does not otherwise constitute a
 defense." 18 U.S.C. §.17.
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 6 of 11 PageID #: 82




      Further,"if there is reasonable cause to believe that the defendant may be
presently suffering from a mental disease or defect rendering him mentally incompetent
to the extent that he is unable to understand the nature and consequences of the
proceedings against him or to assist properly in his defense," the Court must hold a
hearing to determine the competency ofthe defendant. 18 U.S.C. § 4241(d), United
States V. Ferro. 321 F.3d 756, 760(8th Cir. 2003), "A defendant is competent to be tried
if he has sufficient present ability to consult with his lawyer with a reasonable degree of
rational understanding and a rational as well as factual understanding ofthe proceedings
against him." United States v. Robinson. 253 F.3d 1065, 1067(8th Cir. 2001)(internal
quotations omitted).
       The record in this case shows that, beginning with his initial interview with
pretrial services, petitioner did not identify any mental health concerns. At petitioner's
change of plea hearing on August 4,2017, his testimony showed that he knew the nature
ofthe acts he admitted to committing and knew that those acts were wrong. He testified
under oath that he had read the indictment, the superseding information, the plea
agreement, and the factual basis statement and understood them completely. He testified
that he understood fully what was going on at that hearing. I advised him of his
Constitutional and statutory rights as to the charges and the maximum penalties he was
facing. He stated under oath that he understood his rights and the maximum penalties. I
advised him that, notwithstanding any estimate of the sentence he had received from his
attorney or anyone else, any estimate of the sentencing guideline calculation, or
recommended sentence, that I could sentence him above any estimated sentence or the
advisory guideline range to the statutory maximum custodial penalty of life imprisonment
based upon the facts that I found at sentencing. He stated that he understood all of the
foregoing. He denied under oath that anyone had promised him anything about the
sentence he would receive. Petitioner waived his right to appeal any non-jurisdictional
issues and I advised him ofthe consequences ofthe appeal waiver.
       Petitioner answered all the questions I asked at his change of plea hearing
 coherently, concisely, and appropriately. I found that he understood the nature of the
                                              6
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 7 of 11 PageID #: 83




charges against him and the nature and extent ofthe penalty he was facing. I found that
he was competent to enter a plea of guilty.
      During the presentence interview, defendant stated that, when he was 18 or 19
years old, he had attempted suicide and had tried to overdose on pills as late as 2009
when he was drinking and felt alone. He reported he was never treated for mental health
issues. That information did not require counsel or the Court to question his sanity at the
time of the offense or his competency to assist in his defense.
      In order to succeed on his claim that counsel was ineffective in failing to pursue
claims ofincompetency, petitioner must show "a reasonable probability that the district
court would have found him incompetent to stand trial." Paul v. United States. 534 F.Sd
832, 845 (8th Cir. 2008). As set forth above, petitioner was found competent prior to the
entry of a guilty plea. He cannot demonstrate a reasonable probability that, had counsel
requested a competency hearing, I would have found him incompetent.
       There is nothing in the pretrial record, petitioner's demeanor during his plea and
sentencing hearings, the presentence report, or in the papers accompanying his motion to
vacate that raises any doubt about petitioner's sanity. There is nothing in the record to
suggest that counsel for the petitioner was ineffective in failing to raise the issue of
sanity.
          Petitioner's claim of ineffective assistance of counsel in failing to raise the issue of
his competency and sanity is meritless.
          B. MensRea,

          Many of petitioner's claims of ineffective assistance concern the matter of intent.
The mens rea required to convict a defendant of second-degree murder is malice
aforethought. United States v. Iron Crow. 970 F.3d 1003, 1009 (8th Cir. 2020). Second
degree murder is a general intent crime. See United States v. Laslev. 932 F,3d 910,913
(8th Cir. 2016), United States v. Brown. 287 F.3d 965. 974 flOth Cir. 2002). Voluntary
intoxication is not a defense to a general intent crime. United States v. Gustus. 926 F.3d
1037,1040 (8th Cir. 2019). All of petitioner's ineffective assistance of counsel claims
   Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 8 of 11 PageID #: 84




concerning intent, mens rea, premeditation, and intoxication are meritless. It was not
ineffective assistance to fail to raise such claims.
       C. Sentencing Guidelines Advice.
       Petitioner contends that counsel lied to petitioner about the sentence he would
receive and failed to accurately calculate the Federal Sentencing Guidelines when
advising him about the plea offer. At the change of plea hearing, I asked petitioner:
             Do you understand that any estimate of a guideline range made by
             Mr. Albright, or for that matter by anybody else at this stage, is only
              an estimate; and the final advisory guideline range may be different,
              may call for a longer sentence than what you talked about with your
              lawyer? And if that happens, you would not be able to withdraw any
              plea of guilty which you may have entered under this plea
               agreement. Do you understand that?
Petitioner testified that he understood that. I further asked:
              Do you understand that if you plead guilty here today to the charge
              contained in the Superseding Information that the Court at a later
              date will conduct a sentence hearing. At that hearing, I will listen to
              the evidence. I will not require anyone to prove anything beyond a
              reasonable doubt, but again only by a preponderance of the
              evidence. Based upon the evidence, I will then decide what the facts
              are. Based upon what I find the facts to be, I will decide what your
              advisory guideline range is, and I will then sentence you within the
              guideline range, below the guideline range, or above the guideline
              range, not to exceed of course the statutory maximum of life
              imprisonment. Do you understand all of that?
Petitioner testified that he understood that. I further asked:

               Has anyone promised you what sentence you would receive if you
               would plead guilty to the Superseding Information?
Petitioner testified "no."

        Petitioner's representations during the plea hearing "carry a strong presumption of
 verity and pose a 'formidable barrier in any subsequent collateral proceedings.'"
 Bramleft v. Lockhart. 876 F.2d 644,648 (8th Cir. 1989)(citim Vovtik v. United States.
778 F.2d 1306, 1308 (8th Cir.1985)fquoting Blackledge v. Allison. 431 U.S. 63,73,97
 S.Ct. 1621, 1629, 52 L.Bd.2d 136 (1977))). Petitioner cannot show that he was
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 9 of 11 PageID #: 85




prejudiced by any alleged failure by counsel to properly calculate the probable sentencing
guideline range. I advised him that I could impose any sentence I found to be reasonable
as long as the sentence did not exceed the statutory maximum and petitioner testified,
under oath, that he understood that. Petitioner cannot show that there is a "reasonable
probability that, but for counsel's alleged failure [to properly advise him what sentence
he may receive] the result of the proceeding would have been different." Toledo v.
United States. 581 F.3d 678,680(8th Cir. 2009).
       D. Grand Jury Transcript
       Petitioner contends counsel was ineffective in failing to obtain the grand jury
transcript prior to petitioner deciding whether to plead guilty or go to trial. A defendant
is not entitled to a copy of the grand jury transcript unless the Court authorizes disclosure
upon a showing of a particularized need. Fed. R. Grim. P. 6(e)(3)(E)(ii); United States v.
Kocher, 978 F.2d 1264(8th Cir. 1992)("defendant must prove that his need for the
transcript outweighed the public interest in continued secrecy of grand jury
proceedings"). Petitioner cannot show that counsel was ineffective for failing to obtain
that which defendant is not entitled to have.

       E. Frivolous Claims.

       Petitioner contends that counsel was ineffective in failing to file a motion to
suppress or to sever. Petitioner has not set forth any basis for believing he could show
that such motions would be successful. He is not entitled to proceed on this claim.
       Petitioner contends that counsel was ineffective in failing to seek a more favorable
plea agreement in Washington. Such a claim is fiivolous.
       Petitioner contends that counsel was ineffective in failing to tell petitioner about a
conditional plea. He does not identify what condition should have been negotiated and
made a part ofthe plea agreement. He does not set forth any basis for believing that the
government would have agreed to any conditional plea or that I would have accepted a
 conditional plea.
  Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 10 of 11 PageID #: 86




      Petitioner contends that counsel was ineffective in failing to attack his conviction
on appeal. Petitioner waived his right to appeal. Nonetheless, counsel did file an appeal
on petitioner's behalf.
       Petitioner cannot demonstrate that counsel was ineffective in any ofthe foregoing
matters or that the result ofthis proceeding would have been any different if counsel had
pursued those matters.
       F. Failure to Disclose.

       Petitioner contends that counsel was ineffective in failing to disclose to petitioner
art offer ofimmunity. In this regard, he has raised a claim which should be addressed by
the court as to what his attorney did and did not do. A notice should be served upon the
United States Attorney to respond to this claim only.


                                          ORDER

       Based upon the foregoing,
       IT IS ORDERED,as follows:
       1. Petitioner's motion, Doc. 2, to proceed informa pauperis is granted.
       2. Petitioner's motion, Doc. 7, to appoint counsel is denied, as well as his motion,
Doc. 6, for a change of venue.
       3. The Clerk of Court shall deliver or serve a copy ofthe motion to vacate and a
copy ofthis order upon the United States Attorney for the District of South Dakota.
       4. Pursuant to Rule 4 ofthe Rules Governing § 2255 Proceedings, the United
States Attorney in and for the District of South Dakota shall serve and file an answer or
responsive pleading to the claim that counsel was ineffective in failing to disclose to
petitioner an offer ofimmunity, together with a legal brief or memorandum in support
thereof, that complies with Rule 5 ofthe Rules Governing § 2255 Proceedings on or
before October 30, 2020.
       5. Petitioner may submit a reply to the government's answer on or before 30 days
after receipt ofthe government's answer.



                                              10
 Case 1:20-cv-01010-CBK Document 9 Filed 09/29/20 Page 11 of 11 PageID #: 87



       6. The motion to vacate or set aside conviction and sentence(Doc. 1) is denied
other than the claim of ineffective assistance of counsel in allegedly failing to disclose an
offer ofimmunity.                                        ^
       Dated at Aberdeen, South Dakota, this ^£/day^f September, 2020.
                                           BY THE COURT:




                                           CHARLES B. KORNMANN
                                           United States District Judge




                                             11
